DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed April 21, 2021. 
Claims 1, 6, 7, 11 and 16 have been amended.
Claims 2-4, 12-14, 21-23 and 32-34 have been cancelled.
Claims 1, 6, 7, 11, 16, 17, 20 and 30 are pending in the application.

Allowable Subject Matter
Claims 1, 6, 7, 11, 16, 17, 20 and 30 (renumbered 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the prior art of record teaches a data transmitting method, the method comprising a first terminal selecting a time-frequency resource of a first category of Scheduling Assignment (SA) information from a set of time-frequency resources of SA information, and transmitting, by the first terminal, the first category of SA information over the time-frequency resource of the first category of SA information in a first physical-layer format, and transmitting data associated with the first category of SA information in a second physical-layer format according to indication information in the first category of SA information, wherein the first category of SA information comprises the time-frequency resource indication information of the data associated with the first category of SA information.  Such teachings may be seen in 
The prior art of record teaches selecting, by the first terminal, a time-frequency resource of a second category of SA information from the set of time-frequency resources of SA information, transmitting the second category of SA information in a third physical-layer format over the time-frequency resource of the second category of SA information, and wherein time-frequency resources of data indicated by a piece of second category of SA information comprise a time-frequency resource occupied by at least one piece of first category of SA information, and a time-frequency resource occupied by data associated with the at least one piece of first category of SA information, and wherein the first physical-layer format is same as the second physical-layer format. Such teachings may be seen in Novlan et al, U.S. Patent Application Publication No. 20160295624 A1 (e.g., ¶ [0096] [0098] [0103] [0105] [0124] [0517]), describing a resource poll for vehicle-to-vehicle (V2V) communication that is separate from resource pool for conventional device-to-device (D2D) communication, as well as a third format (new V2V control and data channels, different from channels used for D2D control and data, with shorter periods for control and data pools.  D2D control (such as SA) and data transmissions utilize different messages and resource pools, but some control and data information may be combined to reduce latency and improve a reliability of the transmission and reception.
The prior art of record teaches the first physical- layer format, the second physical-layer format and the third physical-layer format correspond to a uni-antenna transmission mode or a multi-antenna transmission mode (i.e., V2X communication may 
Prior art of record teaches the individual limitations of the a V2V physical-layer format occupying a time length of a sub-frame, and the uni-antenna transmission mode being applied to SA information for V2V, the combination of the two is not taught nor suggested by the prior art of record .  Further, the prior art of record teaches data indicated by SA information being detected in the SA resource, as may be seen in Novlan (e.g., ¶ [0096]).  Such teachings may be interpreted to consider the first and second categories of SA information and first and second physical layer formats.
However, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations regarding the combined recitation of : 
the third physical-layer format occupies a time length of a sub-frame, and the uni-antenna transmission mode is applied to the second category of SA information; wherein the second category of SA information comprises indication information indicating whether data indicated by the second category of SA information shall be detected in the third physical-layer format.
Claims 6, 7 and 20, dependent from claim 1, are also allowed.
Regarding independent Claim 11, the prior art of record teaches data receiving method, comprising: detecting, by a second terminal blindly, a first category of Scheduling Assignment (SA) information transmitted by a first terminal in a first physical-layer format over a time-frequency resource of the first category of SA information; and detecting, by the second terminal, data associated with the first 
The prior art of record teaches detecting, by the second terminal blindly, a second category of SA information transmitted by the first terminal in a third physical-layer format over a time-frequency resource of the second category of SA information, wherein the time-frequency resource of the second category of SA information is selected by the first terminal from the set of time-frequency resources of SA information, and wherein the first physical-layer format is same as the second physical-layer format or the first physical-layer format is different from the second physical-layer format.  Such teachings may be seen in Novlan et al, U.S. Patent Application Publication No. 20160295624 A1 (e.g., ¶ [0096] [0098] [0103] [0105] [0124] [0517]).
The prior art of record teaches the first physical- layer format, the second physical-layer format and the third physical-layer format correspond to a uni-antenna transmission mode or a multi-antenna transmission mode (i.e., V2X communication may be configured for multi-antenna communication), as may be seen in Khoryaev et al, U.S. Patent Application Publication No. 20190059071 A1 (e.g., ¶ [0031]) and Nguyen et al, U.S. Patent Application Publication No. US 20180077518 A1 (e.g., ¶ [0056] [0088]). 

However, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations regarding the combined recitation of : 
the third physical-layer format occupies a time length of a sub-frame, and the uni-antenna transmission mode is applied to the second category of SA information; wherein the second category of SA information comprises indication information indicating whether data indicated by the second category of SA information shall be detected in the third physical-layer format.
Claims 10, 17 and 30, dependent from claim 11, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471